 


110 HR 2957 IH: English Language Instruction Improvement Act of 2007
U.S. House of Representatives
2007-07-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 2957 
IN THE HOUSE OF REPRESENTATIVES 
 
July 10, 2007 
Mr. Baca introduced the following bill; which was referred to the Committee on Education and Labor 
 
A BILL 
To amend the Elementary and Secondary Education Act of 1965 to improve educational practices for limited English proficient students and immigrant students. 
 
 
1.Short titleThis Act may be cited as the English Language Instruction Improvement Act of 2007. 
2.Improving educational practices for limited English proficient students and immigrant students 
(a)Reserved fundingSection 3111(c)(1)(C) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6821(c)(1)(C)) is amended by striking 6.5 and inserting 9.0. 
(b)Expanded national activitiesSection 3131 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6861) is amended— 
(1)by striking (in consortia with State educational agencies or local educational agencies) after institutions of higher learning and inserting , State educational agencies, local educational agencies, and consortia of local educational agencies; 
(2)by striking and at the end of paragraph (2); 
(3)by striking the period at the end of paragraph (3) and inserting a semicolon; and 
(4)by inserting after paragraph (3) the following: 
 
(4)for the development and dissemination of best practices in the teaching of individuals with limited English proficiency to high levels of academic achievement with respect to challenging State content and student academic achievement standards; 
(5)for the development and dissemination of best practices in the teaching of individuals with limited English proficiency to high levels of academic proficiency in more than one language; 
(6)for the conduct of research and evaluation of educational services provided to individuals with limited English proficiency under this part; and 
(7)for technical assistance to assist State education agencies and local education agencies in meeting the requirements of this title.. 
 
